Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the receiving portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests “a receiving portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corio (US 10069455, cited in IDS).
As to claim 1, Corio is directed to a mounting bracket assembly (Figure 24) comprising:
An upper region with flat portions on either end (114ab) that interface with a photovoltaic module (flat portions 124 of 122a/122b) and a lower portion between the flat portions (116a/116b; PV module, 5; C14L21-26); 
A central portion (ring 144) at least partially surrounding a hole shaped to accommodate a torsion beam (beam aperture, 128; torsion beam, 3; see Figure 3 and C13L46-52); 
Side portions (113a/113b) extending from the ends of the upper region to below the hole shaped to accommodate the torsion beam (see Figure 24); 
A first outer lining along a periphery of the mounting bracket assembly (116a/116b); 
A second outer lining along the hole shaped to accommodate the torsion beam (strengthening member 111 creates shapes between); and
A plurality of ribs extending between the first and second out linings (116ab and 114ab).
Regarding claim 2, the prior art teaches first metal sleeves within the flat portions (mounting bracket is metallic; C5L1-3), shaped and positioned to accommodate bolts for coupling the mounting bracket assembly to the PV modules (C14L21-26).
Regarding claim 3, the prior art teaches a second metal sleeve (C5L1-3) within the side portions, shaped and positioned to accommodate the at least one bottom bolt (125C Figure 24B; C14L2-5) for coupling the mounting bracket assembly to the torsion beam (3) (secured by aperture 128; C13L29-52).
Regarding claim 4, the prior art teaches a conductive component (grounding strip, 130; Figure 24F) within the mounting bracket assembly that is exposed along at least one of the flat surfaces and exposed within the hole shaped to accommodate the torsion beam, and is in electrical communication therebetween (C14L40-42).
Regarding claim 5, the prior art teaches the first outer lining and second outer lining are a continuous lining that meet at a gap in the central portion (Figures 24A-F; gap between 116a and 116b closed/met by tightened bolt 125C).
Regarding claim 6, the prior art teaches a tool-less fastener disposed at a meeting of the side portions below the central portion (slidable lock, 13; C9L19-23).
Regarding claim 7, the prior art teaches the tool-less fastener including a post and cam locking mechanism (flange, 15 and cam/groove, 17; Figure 20AB; C10L38-41).
Regarding claim 8, the prior art further teaches:
a single bolt (threaded rod, 232; Figure 25A); 
a first eared clamp (222A) comprising: 
a first sloping surface, shaped to interface with an outer surface (mating surface, 238; Figure 25A) of a first side portion of the side portions (corresponding to 240) proximate the upper region (top member 214a); 
a first top ear, shaped and positioned to provide downward force against the PV module (flange, 226; C16L22-46); and
a first receiving end (218) through which the single bolt passes (rod 232 passes F25B); and
a second eared clamp (222b) comprising:
a second sloping surface (238), the second sloping surface (corresponds to 240) shaped to interface with an outer surface of a second side portion (220 F25B) of the side portions proximate the upper region such that as the single bolt is tightened, the first and second clamps slide down along the first and second side portions (see Figures 25A and B and C16L22-46); 
a second top ear (flange 226), shaped to provide downward force against the PV module as the single bolt is tightened (C16L22-46); and
a second receiving region (end of 220) through which the single bolt passes (threaded rod 232 passes).
Regarding claim 9, the prior art teaches generally triangular-shaped gaps in material between the upper region, side portions, and central portion (see Figures 24A and 24B).
As to claim 20, Corio is directed to a system (solar system; Figure 1), comprising:
a plurality of PV modules (5) positioned along a plurality of rows (Figure 1) and coupled to a torsion beam (3) for each of the plurality of rows, each of the plurality of rows movable via a motor (C1L18-28) to adjust an orientation of the torsion beam and thereby an orientation of a given row of the plurality of rows of modules (C1L18-28); and
a plurality of mounting bracket assemblies for coupling the PV modules to the torsion beams (C1L66 to C2L9), each of the plurality of mounting bracket assemblies comprising: 
an upper region with flat portions (114a, 114b of Figure 24a with flat arms) on either end that interface with the PV module (124) and a lower portion in between the flat portions (clamps 122a, 122b); 
a central portion at least partially surrounding a hole shaped to accommodate the torsion beam (ring 144; F24A); 
side portions (113ab) extending from the ends of the upper region to below the hole shaped to accommodate the torsion beam (Figure 3; C13L46-52); 
a first outer lining along a periphery of a respective mounting bracket assembly (116ab); 
a second outer lining along the hole shaped to accommodate the torsion beam (111 surrounds 128; Figure 24a); and 
a plurality of ribs extending between the first outer lining and the second outer lining (strengthening members 111 that create triangular shaped gaps together with top members 114ab; bottom members 116ab; extending between the first and second outer lining).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corio (US 10069455, cited in IDS) as applied to claim 1 above.
Regarding claim 10, Applicant is directed above for a full discussion of Corio as applied to claim 1 above.  Though Corio fails to teach a first side of the upper region extending further away from the central portion than a second side of the upper region such that the first side and the second side of the upper region are asymmetrical, the court held that the configuration of a claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim was significant (see MPEP § 2144.04).  Therefore, the selection of the claimed shape configuration is well within purview of a skilled artisan at the time the invention was filed.
Claim(s) 11-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omco (US 10256768, cited in IDS) in view of Corio2 (US 10536109).
As to claim 11, Omco is directed to a mounting bracket assembly (frame 101 of PV 100; Figure 1) comprising:
A body (body of channel 110; Figure 8) comprising:
A gap (between 116; Figure 8); 
A ridge along a top edge of the body (top surface, 118; Figure 4-5); and 
Two shelves from which the ridge extends upwards (flanges 115; Figure 4), the two shelves disposed on either side of the body and shaped to have PV modules rest thereon which the PV modules abut against the ridge (C4L14-18).
Omco fails to teach the gap in the body being shaped to interface with and match at least a portion of a profile of a torsion beam such that the torsion beam extends at least partway into the body when disposed within the gap and is flush against at least a portion of the gap.
Corio2 teaches a mounting bracket assembly (F15) comprising a body (body of the mounting bracket assembly; Figure 15 and comprises top sides 130, reinforcement features 128, fastening mecahnisms, and mounting rail 7, mounting clips 9; Figure 12-15) comprising a gap (tube insertion aperture 122; Fig 15) in the body shaped to interface with and match at least a portion of a profile of a torsion beam (torque tube 4; Figure 12; two reinforcement features 128C and 128d are shaped to interface with and match the torque tube 4) such that the beam extends at least partway into the body when disposed within the gap and is flush against at least a portion of the gap (portion of the tube insertion aperture 122; Figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Omco with Corio2 by having the gap in the body shaped to interface with and match at least a portion of a profile of a torsion beam, the motivation being to make a mounting bracket assembly more reliable by having the capability for being mountable to variety or structures including a torsion beam thereby maximizing usability of the device.
Regarding claim 12, the prior art teaches a pair of module locating tabs (retention teeth 130; Figure 8) extending outwards from the shelves and protruding upwards and positioned to interface with a hole or gap in a frame of the PV modules (frame of PV module, 105; C3L25-31).
Regarding claim 13, the prior art teaches the pair of module locating tabs are spaced apart a distance (see configuration in Figures) but does not explicitly teach spacing of 400mm, 600mm, 800mm, or 1000mm.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore, the selection of a spacing of 400, 600, 800, or 1000mm with a reasonable expectation of success.
	Regarding claim 14, the prior art teaches the pair of module locating tabs (pair of teeth, 180; Figure 7) include an accessory that is attached to the mounting bracket assembly (attached to assembly through flanges 115 of channel 110; Figure 7 and C4L39-56).
Regarding claim 15, the prior art teaches the pair of module locating tabs are formed as part of the body (shown together in Figure 8; the product structure is met).  Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113).  
Regarding claim 16, the prior art teaches a ridge including a profile extending directly upwards from the two shelves (see Figures 7 and 8).
Regarding claim 19, the prior art teaches the body being made of a single sheet of metal (Figures 7-8).  Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113).  
	
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omco (US 10256768, cited in IDS) in view of Corio2 (US 10536109) as applied to claim 11 above, and further in view of Corio (US 10069455).
Regarding claim 17, Applicant is directed above for a full discussion of Omco in view of Corio2.  The combination of references teaches a body, but fails to teach a hole in the body above a receiving portion sized to permit wires to pass therethrough.
Corio is directed to a mounting bracket assembly (F26B) comprising holes by strengthening members (317; F26B) in a body above a receiving portion (locking mechanism 107) sized to permit wires and therefore it would have been obvious to modify Omco in view of Corio2 by making a hole in the channel 110 to allow wires through to maximize usability.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omco (US 10256768, cited in IDS) in view of Corio2 (US 10536109) and further in view of Corio (US 10069455), as applied to claim 11 above, and further in view of Haas (US 20170250648, cited in IDS).
Regarding claim 18, Applicant is directed above for a full discussion of modified Omco as applied to claim 11.  The prior art fails to teach a lip on one or both of an edge of the gap or an edge of the hole.  
Haas teaches a mounting bracket assembly (bracket 100; F1A) and teaches the mounting bracket assembly comprising a lip (collar members 116; Figure 1A) and an edge (115).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art with Hass to have a gap including a lip to resiliently deform when securing a mounting bracket to a torque tube and thereby resist bending and thus provide some spring bias, as taught by Haas (paragraph 0029).


	
	
	
 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726